DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a method comprising: in a deep sleep mode, changing the tag from the deep sleep mode to an awake mode for a period of time, wherein the communication device consumes a first amount of power in the deep sleep mode, and the communication device consumes a second amount of power in the awake mode; in the awake mode, changing the communication device from the awake mode to a fully functional mode, wherein the communication device consumes a third amount of power in the fully functional mode, classified in 235/451.
II. Claims 6-20, drawn to an apparatus comprising: a first communication interface having a first effective communication range; a second communication interface having a second effective communication range greater than the first effective communication range; and a third communication interface having a third effective communication range greater than the second effective communication range, classified in 235/451.
Inventions Groups I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).
In the instant case, the process of Group I as claimed can be practiced by 
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
• the inventions have acquired a separate status in the art in view of their different classification
• the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and
• the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	During a communication with Agent Donald C. Smith (68,524) on 3/21/22, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “the tag.”
Claim 5 recites the limitation “the communication.”
There are insufficient antecedent basis for the above limitations in the respective claims.
Claims 2-4 are also indefinite at least due to dependency on the indefinite base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 20170332235 A1).
Re Claim 1: Smith discloses a method comprising:
in response to receiving a first signal at a communication device when the communication device is in a deep sleep mode (p54, p55, p66 & p67: deep sleep states such as 310 and/or 312, p68: power-gated state, such as the sleep state 312, p71: In response to detecting the presence of the wireless communication device 106, the radio 114 issues the wake up signal 118), changing the tag from the deep sleep mode to an 
in response to receiving a second signal during the period of time when in the awake mode, changing the communication device from the awake mode to a fully functional mode, wherein the communication device consumes a third amount of power in the fully functional mode (p81: Once the validation of login credentials is successful, the computing device platform 102 changes power state from a power-gated sleep state to the active state 314. The computing device platform 102 then can proceed with normal operations.), and the third amount of power is greater than the second amount of power (p1: being fully operational (active state) to the computing device platform being asleep (sleep state, power-saving state, etc.). When the computing device platform is not fully operational the platform is termed “power-gated.”); and 
in response to not receiving the second signal during the period of time (p19: a predetermined time has elapsed), changing the communication device from the awake mode to the deep sleep mode (p47: the authentication is unsuccessful, then the computing device platform 102 returns to the previous power state that it was in prior to the bump/tap 108.  p65: not authenticated after the authentication module 122 issues the authentication challenge… the management module 120 may itself issue a sleep signal).

Re Claim 3: Smith discloses the method of claim 2, wherein the second signal is received via a magnetic-field interface or near-field radio frequency (RF) interface (p25, p32).
Re Claim 5: Smith discloses the method of claim 1, further comprising changing the communication from the fully functional mode to the deep sleep mode (p83: the host/CPU 128 transitions the computing device platform back to a power-gated state.) in response to receiving a third signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20170332235 A1) in view of Von Arx (US 20030149459 A1).
Re Claim 4: Smith discloses the method of claim 3.
However, Smith does not disclose that the magnetic-field interface is off in the deep sleep mode and on in the awake mode and the fully functional mode.
Von Arx however discloses that the magnetic-field interface is off in the deep sleep mode and on in the awake mode and the fully functional mode (fig 8, p67: an 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Von Arx’s teaching in the method of Smith for the purpose of providing multiple interfaces in case of a failure of one interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/TAE W KIM/           Examiner, Art Unit 2887     

/THIEN M LE/           Primary Examiner, Art Unit 2887                                                                                                                                                                                                                                                            /THIEN M LE/                                                               Primary Examiner, Art Unit 2887